t c memo united_states tax_court duncan bass petitioner v commissioner of internal revenue respondent docket no filed date duncan bass pro_se tammie a geier for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the issue for decision is whether petitioner is entitled to deduct certain expenses he reported on his schedule c profit or loss from business we resolve this issue in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in north carolina at the time the petition was filed with the court i petitioner and his for-profit and nonprofit activities during in addition to being a w-2 wage earner for three different employers petitioner owned and operated bass co landscaping an unincorporated business bass co landscaping provided landscaping and janitorial services during petitioner owned three vehicles a dodge a ford and a suzuki he used the dodge in connection with bass co landscaping he did not however contemporaneously keep a diary a mileage log trip sheets or similar records to document the business use of this vehicle during petitioner also owned and operated lend-a-hand inc a nonprofit north carolina corporation that he incorporated on date 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure lend-a-hand collects clothing and school supplies and donates these items to disadvantaged individuals since at least petitioner bass co landscaping and lend-a-hand have maintained a single bank account at summit credit_union ii petitioner’s tax reporting and the notice_of_deficiency petitioner prepared and filed timely with the assistance of a paid preparer a form_1040 u s individual_income_tax_return for return on the return petitioner reported wages totaling dollar_figure from his three employers he also reported a dollar_figure business loss from bass co landscaping which he detailed on a schedule c attached to the return on the schedule c petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure the expenses consisted of dollar_figure for car and truck expenses for driving the dodge big_number miles dollar_figure for depreciation and sec_179 expenses dollar_figure for other interest dollar_figure for rent or lease of other business property dollar_figure for supplies dollar_figure for meals and entertainment and dollar_figure for other expenses which included dollar_figure for power tools dollar_figure for uniforms dollar_figure for lend-a-hand and dollar_figure for a cell phone the amount for uniforms represented laundering expenses for bass co landscaping uniforms while the amount for lend-a-hand represented cash payment by bass co landscaping to lend-a-hand for advertising on lend-a-hand’s tax deductible donation acknowledgment form and rental of a storage unit at a self- storage_facility following an examination of the return respondent determined that petitioner’s claimed schedule c deductions for car and truck expenses of dollar_figure and other expenses of dollar_figure should be disallowed for lack of substantiation the notice_of_deficiency issued to petitioner on date reflects that determination petitioner timely petitioned this court for redetermination of the deficiency opinion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 89_tc_816 this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to substantiate the expenses giving rise to the claimed deductions by maintaining and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 nor has he established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof remains on petitioner see sec_7491 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 sec_1_162-1 income_tax regs a business_expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s business but it need not be absolutely essential 383_us_687 quoting welch v helvering u s pincite a taxpayer may not deduct a personal living or family expense unless the internal_revenue_code expressly provides otherwise sec_262 whether an expense is deductible under sec_162 is a question of fact to be decided on the basis of all the relevant facts and circumstances 97_tc_613 citing 320_us_467 under the cohan_rule if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir see also 85_tc_731 in order for the court to estimate the amount of a deductible expense the taxpayer must establish some basis upon which an estimate may be made 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 vanicek v commissioner t c pincite otherwise an allowance would amount to unguided largesse norgaard v commissioner f 2d pincite quoting 245_f2d_559 5th cir the cohan_rule however is superseded--that is estimates are not permitted--for certain expenses specified in sec_274 such as listed_property including passenger_vehicle expenses sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date flush language see 122_tc_305 instead 2a taxpayer may deduct passenger_vehicle expenses by using either actual cost or the standard mileage rate provided he substantiates the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs revproc_2010_51 2010_51_irb_883 these types of expenses are subject_to strict substantiation rules 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra these strict substantiation rules generally require the taxpayer to substantiate with adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred and the business_purpose of the expense balyan v commissioner tcmemo_2017_140 at sec_1_274-5t temporary income_tax regs fed reg date for listed_property expenses in addition to the time such expenses were incurred and their business_purpose the taxpayer must establish the amount of business use and the total use of such property balyan v commissioner at sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the expenditure and documentary_evidence such as receipts or paid bills which together prove each element of an expenditure balyan v commissioner at sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date on the schedule c attached to the return petitioner claimed a deduction for the following expenses totaling dollar_figure car and truck expenses depreciation and sec_179 expenses other interest rent or lease of other business property supplies meals and entertainment and other expenses consisting of expenses for power tools uniforms lend-a-hand and a cell phone of these expenses respondent during the examination of the return allowed deductions for depreciation and sec_179 expenses other interest rent or lease of other business property meals and entertainment and supplies the remaining deductions for car and truck expenses and other expenses respondent disallowed in full contrary to what petitioner appears to believe the car and truck expenses are subject_to the strict substantiation rules of sec_274 and thus they cannot be estimated it is undisputed that petitioner did not contemporaneously maintain 3at trial petitioner asserted that his car and truck expenses were exempt from the strict substantiation rules of sec_274 appearing to rely on a internal_revenue_service revenue_ruling establishing guidelines for determining when certain modified pickup trucks or vans will be recognized as qualified nonpersonal use vehicles and therefore exempt from the sec_274 strict substantiation rules see revrul_86_97 1986_2_cb_42 see also sec_1 continued a diary a mileage log trip sheets or similar records of his use of the dodge in connection with bass co landscaping during neither did he retain receipts or otherwise produce any documentary_evidence relating to each job that bass co landscaping was hired to do in or establish the total business miles driven in the dodge during instead petitioner offered general and uncorroborated testimony along with three handwritten mileage diagrams two invoices from two different tire and automotive repairs shops reflecting among other things the odometer reading of the dodge a state of north carolina vehicle emissions and safety receipt dated date with a handwritten notation on it by petitioner that this receipt shows the mileage of the dodge at the end of and a state of north carolina vehicle registration card for the dodge with a handwritten notation on it by petitioner that the vehicle was down in dec and couldn’t be driven or inspected such evidence does not have the high degree of probative value to elevate it to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date accordingly we conclude that continued k income_tax regs however petitioner’s assertion is without merit as the record is devoid of any evidence that the dodge he used in connection with bass co landscaping during had even been modified let alone modified within the meaning of this revenue_ruling or the appurtenant regulation petitioner has not established for that he is entitled to a deduction for any amount of car and truck expenses under sec_274 with respect to the other expenses we similarly conclude on the basis of the record that petitioner is not entitled to deductions for these expenses in any amount for petitioner offered only general and uncorroborated testimony to substantiate the expenses for power tools laundering bass co landscaping uniforms a cell phone and cash payments to lend-a-hand for advertising and rental of a storage unit it is undisputed that he did not maintain any receipts pertaining to the expenses for power tools and uniforms the documentary_evidence he produced--a statement payment stub dated date from verizon wireless reflecting an amount due of dollar_figure a payment receipt for dollar_figure from verizon wireless dated date a statement handwritten by petitioner dated date that he used his cell phone in his business receipts handwritten by petitioner from bass co landscaping to lend-a-hand and a bank record dated date from an unknown account of dollar_figure paid to afm storage --is woefully inadequate under sec_162 standards the documentary_evidence pertaining to lend-a-hand along with the fact that petitioner bass co landscaping and lend-a-hand maintained a single bank account in is particularly unavailing because it shows as petitioner even acknowledges that he is attempting to take a deduction for paying himself and thus on the basis of the record before us the court also is unable to make an estimate of deductible other expenses for under the cohan_rule in sum petitioner has not established for that the car and truck expenses and the other expenses were paid_or_incurred or that they were ordinary and necessary we sustain respondent’s determination that petitioner is not entitled to schedule c deductions for car and truck expenses of dollar_figure and other expenses of dollar_figure to reflect the foregoing decision will be entered for respondent
